Case: 19-11535   Date Filed: 08/18/2020   Page: 1 of 35



                                                        [DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                               No. 19-11535
                         ________________________

                    D.C. Docket No. 4:13-cv-02150-RDP


CASEY A. MCWHORTER,

                                                          Petitioner - Appellant,

                                   versus


COMMISSIONER, ALABAMA DEPARTMENT
OF CORRECTIONS, et al.

                                                      Respondents - Appellees.

                         ________________________

                Appeal from the United States District Court
                   for the Northern District of Alabama
                       ________________________

                             (August 18, 2020)

Before WILSON, MARTIN, and ED CARNES, Circuit Judges.

MARTIN, Circuit Judge:
              Case: 19-11535     Date Filed: 08/18/2020    Page: 2 of 35



      Casey McWhorter, an Alabama death row prisoner, appeals the District

Court’s denial of his 28 U.S.C. § 2254 petition for a writ of habeas corpus. Mr.

McWhorter raises two issues in this appeal: (1) whether his constitutional right to

an impartial jury was violated by the presence of a biased juror; and (2) whether

trial counsel was ineffective for failing to investigate and present mitigating

evidence. After careful consideration, and with the benefit of oral argument, we

affirm the denial of Mr. McWhorter’s habeas petition.

             I. BACKGROUND AND PROCEDURAL HISTORY
A. TRIAL AND OFFENSE CONDUCT

      In 1993, Mr. McWhorter was indicted and charged in Alabama state court

with intentionally killing Edward Williams by shooting him with a rifle during the

course of a robbery. He was represented at trial by Thomas Mitchell and James

Berry. The guilt phase of trial began on March 17, 1994. Five days later, the jury

found Mr. McWhorter guilty. After a brief recess, the penalty phase began.

      During the penalty phase, the State and Mr. McWhorter’s counsel made

opening statements and the State resubmitted the evidence it presented in its case

in chief. Mr. McWhorter’s counsel argued that McWhorter “had a difficult

childhood,” and grew up to be “a pretty good kid, but that he got mixed up with the

wrong crowd.” Counsel went on to call four witnesses during its penalty phase

presentation. First, counsel called Vonnie Salee. Ms. Salee previously worked



                                          2
             Case: 19-11535     Date Filed: 08/18/2020   Page: 3 of 35



with Mr. McWhorter at the Food World grocery store, and testified that

McWhorter was one of the better bag boys and was a hard worker. Next, counsel

called Van Reid. Mr. McWhorter had worked for Mr. Reid as a busboy, and Reid

described McWhorter as a good kid and a dependable worker.

      Third, counsel called Elsie Garrison, Mr. McWhorter’s aunt. Ms. Garrison

testified that Mr. McWhorter was about 2 years old when his parents divorced.

Later, when Mr. McWhorter was around 16, he came to live with Ms. Garrison

because his mother believed he was using drugs. Ms. Garrison described her

nephew as a very bright, intelligent, compassionate young man who had a difficult

childhood, but emphasized that he “is not a bad boy.” She ended her testimony by

asking the jury to spare Mr. McWhorter’s life.

      Finally, counsel called Carolyn Rowland, Mr. McWhorter’s mother. Ms.

Rowland described Mr. McWhorter’s childhood. She said she divorced Mr.

McWhorter’s father, Tommy McWhorter, remarried David Rowland, and moved

the family to Tennessee. Because Mr. McWhorter was so young when his parents

divorced, he believed that his stepfather, Mr. Rowland, was his father. This

illusion was pierced after the family moved back to Alabama and Ms. Garrison

told Mr. McWhorter he had two fathers. Ms. Rowland said this news did not seem

to have an effect on Mr. McWhorter at the time, but she explained that

complications arose later. She said as Mr. McWhorter got older, his biological


                                         3
              Case: 19-11535      Date Filed: 08/18/2020   Page: 4 of 35



father instructed him that he did not have to listen to his stepfather. Mr.

McWhorter’s refusal to listen progressed to the point that Mr. and Mrs. Rowland

“couldn’t talk to him.” Around the same time, when Mr. McWhorter was about 16

years old, he began socializing with a new set of friends and Ms. Rowland noticed

a change in her previously respectful son. Ms. Rowland closed her testimony by

asking the jury to spare her son’s life.

      After about an hour of deliberating, the jury told the trial court it could not

reach an agreement on the sentence. The court explained that it was not trying “to

force or coerce [the jury] to reach a verdict,” but reminded the jurors about the

importance of reaching a verdict. Later that day, after further deliberations, the

jury returned and rendered a verdict recommending the death penalty by a 10-to-2

vote. The trial court followed the jury’s recommendation and sentenced Mr.

McWhorter to death.

B. STATE POSTCONVICTION
      After exhausting his direct appeals, Mr. McWhorter, through new counsel,

filed a state postconviction motion under Alabama Rule of Criminal Procedure 32.

Two of the claims Mr. McWhorter raised are relevant here. First, he claimed he

was denied an impartial jury. He said that a juror, Linda Burns, deliberately

provided a false answer on the voir dire questionnaire. The question asked

whether Ms. Burns knew anyone who had been a victim of a crime, and she failed



                                           4
              Case: 19-11535     Date Filed: 08/18/2020    Page: 5 of 35



to disclose that her father died under suspicious circumstances. Second, Mr.

McWhorter claimed his trial counsel was ineffective for failing to investigate and

present mitigation evidence during the penalty phase of his trial. The state court

held an evidentiary hearing on Mr. McWhorter’s Rule 32 motion from August 26–

28, 2009. Mr. McWhorter presented a significant amount of evidence.

      Mr. McWhorter called four witnesses in connection with his biased jury

claim. He called Ms. Burns, the purportedly biased juror, who testified about the

circumstances of her father’s death as well as her thoughts at the time she

answered the voir dire questionnaire. We discuss Ms. Burns’s testimony in more

detail below. Mr. McWhorter also called April Stonecypher, another of the jurors

at his trial. Ms. Stonecypher testified that during deliberations, Ms. Burns “started

telling a story about how years before . . . her father had been murdered, and that . .

. she now had to walk around in the same town where this man was that killed her

father.” Ms. Stonecypher said that Ms. Burns was crying when she said this. And

Mr. Mitchell and Mr. Berry, Mr. McWhorter’s trial counsel, testified about their

process of selecting jurors during voir dire.

      Mr. Mitchell and Mr. Berry also testified in connection with Mr.

McWhorter’s ineffective assistance claim. Both described their “good kid, wrong

crowd” theory of mitigating evidence. Counsel explained that they interviewed

Mr. McWhorter, his mother, aunt, and sister; gathered background information;


                                          5
              Case: 19-11535    Date Filed: 08/18/2020    Page: 6 of 35



and hired a neuropsychologist, Dr. Douglas Robbins. Because Dr. Robbins found

that Mr. McWhorter’s neuropsychological testing results were “unremarkable,”

counsel said they chose not to have him testify at the penalty stage. Dr. Robbins

testified at the Rule 32 hearing and confirmed his (lack of) mental health findings,

explaining that he did not find any evidence of brain damage.

      Mr. McWhorter presented additional witnesses who he said would have

furthered counsel’s “good kid, wrong crowd” theory. Frank Baker, Mr.

McWhorter’s former math teacher and basketball coach, testified that McWhorter

was an average student who didn’t cause trouble in class and worked hard to

improve his basketball game and be part of the team. Kenneth Burns, another

former teacher, testified that Mr. McWhorter was “a good kid” and an average

student who worked diligently to get Bs and Cs. Mr. McWhorter’s friend, Amy

Battle, also testified that McWhorter was a “great kid” who was “funny and

outgoing and flirty.”

      Mr. McWhorter also presented evidence of his significant history of

substance abuse. Mr. Rowland, Mr. McWhorter’s stepfather, testified that

McWhorter was a great kid until he reached the age of 10. It was at that point that

Mr. McWhorter’s attitude changed and he started huffing gasoline and freon. Mr.

Rowland also said Mr. McWhorter stole Rowland’s truck. Mr. McWhorter was

sent to a detention home for 30 days. Following these incidents, Mr. McWhorter


                                          6
              Case: 19-11535     Date Filed: 08/18/2020   Page: 7 of 35



lived with his aunt, Ms. Garrison, for 3–4 months and then with his friend

Abraham Barnes’s family.

      Two members of Mr. McWhorter’s family, Larry Evans and Michael Evans,

provided more details about McWhorter’s childhood substance abuse. Larry said

that on a few occasions he, Mr. McWhorter, and other young family members

huffed gasoline until they passed out. Larry also testified that huffing gasoline

“would make you where you can’t remember.” Michael’s testimony about Mr.

McWhorter’s drug use was similarly disconcerting. He said that he and Mr.

McWhorter huffed gasoline several times a day on the weekends for 2–3 years.

The Evanses also testified that Mr. McWhorter’s grandfather, Jesse Evans, was a

physically violent alcoholic. They said that Mr. McWhorter “could have” been

around Jesse when he was hitting McWhorter’s grandmother, because McWhorter

often visited his grandparents on the weekends.

      Mr. McWhorter’s high school friends gave more testimony about his

substance abuse. Tiffany Long, who dated Mr. McWhorter when she was 15,

testified that she and McWhorter “drank pretty much every time [they] were

together.” Abraham Barnes, who was “like [a] brother[]” to Mr. McWhorter, said

the two teenagers drank “[w]hen we were awake . . . . If we weren’t in school . . . ,

we were drinking.” When they were drinking, they took turns playing Russian




                                          7
               Case: 19-11535       Date Filed: 08/18/2020      Page: 8 of 35



roulette with a loaded pistol. Mr. Barnes testified that he and Mr. McWhorter did

these things because they never thought they would live to see adulthood.

       Next, Ms. Garrison testified and expanded on the testimony she gave during

the penalty phase, explaining the difficulties Mr. McWhorter experienced as a

child. She said Tommy McWhorter (Mr. McWhorter’s biological father) drank a

lot, did not work, neglected McWhorter, and abused McWhorter’s mother. Ms.

Garrison said when Mr. McWhorter was about 10 years old, he started rebelling

against his mother and stepfather. Mr. Rowland responded by “whip[ping]” him.

On one occasion, Ms. Garrison saw bruises from one of these whippings and

reported the Rowlands to social services. After that, Mr. McWhorter’s behavior

got worse. He went from not listening, to sneaking out of the house, to stealing his

stepfather’s car.1 Shortly after he took the car, Ms. Garrison took Mr. McWhorter

in. To provide him with some structure, she required that he follow her rules,

including abstaining from alcohol. Nevertheless, after a few months, Ms. Garrison

found Mr. McWhorter so drunk that she thought he was dead. He also stole Mr.

Rowland’s truck again and crashed it. After crashing the truck, Mr. McWhorter

went back to living with the Rowlands.




       1
        As a result of this incident, Ms. Rowland sent Mr. McWhorter to stay with his
grandparents a few days each week.

                                              8
              Case: 19-11535     Date Filed: 08/18/2020   Page: 9 of 35



      Finally, two experts testified about the effects of Mr. McWhorter’s difficult

childhood and substance abuse on his mental health. Janet Vogelsang, a licensed

clinical social worker, performed a “biopsychosocial assessment” of Mr.

McWhorter and his family. Ms. Vogelsang explained that she gathered a vast

amount of information that shed light on how Mr. McWhorter was “shaped” and

“molded.” Based on her research, Ms. Vogelsang opined that Mr. McWhorter was

“robb[ed] . . . of the opportunity to have a strong male role model;” was neglected

by his biological father; and had no adult supervision during his early teenage

years. Ms. Vogelsang said these combined events all had a huge impact on Mr.

McWhorter and corresponded with the escalation in his drinking and drug use.

      Dr. Ralph Tarter, a neuropsychologist who specializes in adolescent

alcoholism and the relationship between alcoholic parents and their children,

testified as well. Dr. Tarter did not perform a psychological evaluation of Mr.

McWhorter, but he reviewed the record and opined that Dr. Robbins (who

concluded that McWhorter’s neurological test was unremarkable, and whom trial

counsel did not have testify) did not ask all the “crucial” questions necessary for a

complete evaluation. Dr. Tarter said that without obtaining a complete evaluation

it was not possible to get a full understanding of Mr. McWhorter’s clinical profile.

Nevertheless, Dr. Tarter agreed with Dr. Robbins that Mr. McWhorter’s evaluation

showed he had a “high energy level, poor behavioral control and limited


                                          9
              Case: 19-11535    Date Filed: 08/18/2020   Page: 10 of 35



intellectual capacity to override that deficiency.” Dr. Tarter, however, said that he

would have performed additional tests based on these results. Additional tests

would have “identif[ied] and measure[d] the severity of neuropsychologic deficit,”

which is a “chemical” dysfunction in the brain, as opposed to structural brain

damage. Finally, Dr. Tarter said, based on reports about Mr. McWhorter’s

biological father, McWhorter was genetically predisposed to become an alcoholic.

The fact that Mr. McWhorter grew up in an unstable environment and huffed

gasoline at a young age made this genetic risk more significant.

       After hearing all of this evidence, the state court denied Mr. McWhorter’s

petition on both the biased jury claim and the ineffective assistance claim. The

state court first found that Mr. McWhorter did not meet his burden to show that

Ms. Burns believed her father was the victim of a crime and failed to disclose that

fact during voir dire. The court explained that “[d]espite the rumors of murder that

she heard as a child, Burns had reason to believe that her father’s death was not a

homicide.” It also determined that Mr. McWhorter was not prejudiced by Ms.

Burns’s presence on the jury. In finding that Mr. McWhorter failed to show Ms.

Burns’s decisions “might have been affected by her father’s death,” the state court

relied on Ms. Burns’s “unequivocal” testimony “that her father’s death did not

affect her role as a juror.”




                                         10
              Case: 19-11535     Date Filed: 08/18/2020    Page: 11 of 35



      Second, the state court dismissed Mr. McWhorter’s ineffective assistance

claim that trial counsel failed to investigate mitigating evidence. It found that trial

counsel’s “good kid, wrong crowd” strategy was a reasonable strategy, and that

counsel presented testimony to support that strategy during the guilt and penalty

phases. The court specifically noted that Dr. Robbins’s report “provided no useful

mitigation evidence” and did not fault trial counsel for not presenting mental-

health-related evidence. It also analyzed counsel’s decision not to present the

testimony of each individual witness and concluded that counsel’s performance

was not deficient in each instance.

      Mr. McWhorter appealed the denial of his Rule 32 motion to the Alabama

Court of Criminal Appeals (“CCA”). The CCA affirmed the denial of Mr.

McWhorter’s biased jury claim, reasoning that although Ms. Burns “appeared to

waver in her responses to postconviction counsel’s questioning . . . we cannot say

that [she] failed to respond truthfully to the question posed on the juror

questionnaire.” McWhorter v. State, 142 So. 3d 1195, 1218–19 (Ala. Crim. App.

2011). The CCA further held there was “no indication that McWhorter might have

been prejudiced by [Ms. Burns’s] failure to respond that her father was a victim of

a crime on the juror questionnaire or to a voir dire question.” Id. at 1221.

      The CCA also affirmed the denial of Mr. McWhorter’s ineffective assistance

claim. It quoted the state court’s reasoning:


                                          11
             Case: 19-11535     Date Filed: 08/18/2020   Page: 12 of 35



             Experienced trial counsel collected the comprehensive
             background information . . . , Dr. Robbins’s evaluation,
             and other documents, and formulated a reasonable strategy
             that they believed could save McWhorter’s life:
             McWhorter was a good boy, who fell in with the wrong
             crowd, and he made a terrible mistake but does not deserve
             the death penalty,

Id. at 1237. The CCA ultimately upheld the state court’s finding that trial

counsel’s mitigation strategy was reasonable. Id. at 1238, 1245. The CCA was

also “confident that the mitigating evidence presented at the postconviction

hearing—but omitted from the penalty phase of McWhorter’s capital-murder

trial—would have had no impact on the sentence in this case.” Id. at 1250. The

CCA’s decision is the decision we review under the Antiterrorism and Effective

Death Penalty Act of 1996 (AEDPA). See 28 U.S.C. § 2254(d); see also Morton v.

Sec’y, Fla. Dep’t of Corr., 684 F.3d 1157, 1165–66 (11th Cir. 2012).

C. FEDERAL HABEAS
      Mr. McWhorter filed his federal habeas petition in the United States District

Court for the Northern District of Alabama on November 25, 2013. The District

Court denied Mr. McWhorter’s petition for the same reasons relied on by the state

courts. In denying the biased jury claim, the District Court held that the CCA’s

“findings – that McWhorter failed to prove that Juror Burns intentionally gave an

answer she knew to be false, and failed to prove that Ms. Burns’ answer prejudiced

him in any way – are consistent with” clearly established Supreme Court



                                         12
              Case: 19-11535     Date Filed: 08/18/2020    Page: 13 of 35



precedent. McWhorter v. Dunn, No. 4:13-CV-02150-RDP, 2019 WL 277385, at

*26 (N.D. Ala. Jan. 22, 2019). When explaining its decision to deny Mr.

McWhorter’s ineffective assistance claim, the District Court said the state court’s

findings are supported by the record, id. at *43, and it was not unreasonable for the

CCA to “conclude that the additional evidence offered by McWhorter would not

have resulted in a different sentence,” id. at *48.

                          II. STANDARD OF REVIEW
       We review de novo a district court’s denial of a habeas corpus petition.

Ward v. Hall, 592 F.3d 1144, 1155 (11th Cir. 2010). A petitioner is entitled to

habeas relief only if his claim is meritorious and the state court’s resolution of that

claim was contrary to, or an unreasonable application of, clearly established

Supreme Court precedent, or was based on an unreasonable determination of the

facts presented in the state court proceeding. 28 U.S.C. § 2254(d).

      “Contrary to” means the state court applied “a rule different from the

governing law set forth in [Supreme Court] cases,” or it decided a case differently

than the Supreme Court has done “on a set of materially indistinguishable facts.”

Bell v. Cone, 535 U.S. 685, 694, 122 S. Ct. 1843, 1850 (2002). A state court’s

resolution of a claim is an “unreasonable application” of federal law when its

decision (1) “identifies the correct governing legal rule from [the Supreme] Court’s

cases but unreasonably applies it to the facts of the particular state prisoner’s case,”



                                          13
              Case: 19-11535    Date Filed: 08/18/2020    Page: 14 of 35



or (2) “either unreasonably extends a legal principle from [Supreme Court]

precedent to a new context where it should not apply or unreasonably refuses to

extend that principle to a new context where it should apply.” Williams v. Taylor,

529 U.S. 362, 407, 120 S. Ct. 1495, 1520 (2000). The Supreme Court has said an

“unreasonable determination of the facts” occurs “when the direction of the

evidence, viewed cumulatively, was ‘too powerful to conclude anything but [the

petitioner’s factual claim],’ and when a state court’s finding was ‘clearly

erroneous.’” See Landers v. Warden, 776 F.3d 1288, 1294 (11th Cir. 2015) (first

quoting Miller-El v. Dretke, 545 U.S. 231, 265, 125 S. Ct. 2317, 2339 (2005), then

quoting Wiggins v. Smith, 539 U.S. 510, 529, 123 S. Ct. 2527, 2539 (2003))

(alteration in original).

                                III. DISCUSSION

A. BIASED JURY CLAIM
       Mr. McWhorter’s biased jury claim centers around his theory that Ms. Burns

lied during voir dire when she said she did not know anyone who was the victim of

a crime. The backstory is as follows. When Ms. Burns was a child, her father,

Olive Daniels, went out one night with two other men, Langford Crawley and

Charles Taylor, to a pond in an abandoned rock mine. The next morning, an

officer came to Ms. Burns’s house and told her family that Mr. Taylor had been

beaten to death and Mr. Daniels was missing. A police diver then found Mr.



                                         14
              Case: 19-11535      Date Filed: 08/18/2020   Page: 15 of 35



Daniels dead at the bottom of the pond with bruises around his neck. However, the

autopsy concluded that Mr. Daniels’s cause of death was drowning. Mr. Crawley

was charged with and convicted of the murder of Mr. Taylor, but no charges were

ever brought against him for Mr. Daniels’s death.

      During voir dire at Mr. McWhorter’s trial, the prospective jurors were given

a questionnaire. Ms. Burns answered question 21 as follows:

      21. Have you, any member of your family or anyone you know ever been
          the victim of a crime? yes
           If yes, who and what relationship? Steve Burns Brother-in-law
           What was the crime? Drugs
           Was anyone arrested in connection with the crime? yes
           Was anyone convicted in connection with the crime? yes
When Mr. McWhorter’s counsel questioned Ms. Burns about her response to

question 21, she agreed with counsel’s suggested clarification and said that her

brother-in-law had been convicted of a drug crime. At no point in time did Ms.

Burns disclose that her father died under suspicious circumstances. She was

ultimately selected as a juror.

      Mr. McWhorter says his constitutional rights were violated because he was

deprived of an unbiased jury by Ms. Burns’s failure to disclose the facts

surrounding her father’s death. He first claims the CCA unreasonably agreed with

the state court’s finding that Ms. Burns was not intentionally dishonest when she




                                           15
             Case: 19-11535     Date Filed: 08/18/2020   Page: 16 of 35



answered the juror questionnaire. Second, he claims the CCA’s application of

Alabama’s biased jury standard was contrary to clearly established federal law.

      In reviewing Mr. McWhorter’s claims, we first describe the standard he

must meet to show that Ms. Burns was biased and that bias affected his Sixth

Amendment right to an impartial jury. Next, we hold that the state court’s

determination that Ms. Burns was not intentionally dishonest was not unreasonable

because her testimony about how she believed her father died was equivocal.

Finally, we hold that the state court’s application of Alabama’s version of the

biased-jury analysis was not contrary to clearly established federal law.

      1. Legal Standard
      Voir dire protects the Sixth Amendment right to an impartial jury “by

exposing possible biases, both known and unknown, on the part of potential

jurors.” McDonough Power Equip., Inc. v. Greenwood, 464 U.S. 548, 554, 104 S.

Ct. 845, 849 (1984). In McDonough, the Supreme Court held that to obtain a new

trial when a juror gives a “mistaken, though honest response” to a voir dire

question, the defendant (1) “must first demonstrate that a juror failed to answer

honestly a material question on voir dire,” and (2) “then further show that a correct

response would have provided a valid basis for a challenge for cause.” Id. at 555–

56, 104 S. Ct. at 849–50. This is because “[t]he motives for concealing




                                         16
              Case: 19-11535      Date Filed: 08/18/2020     Page: 17 of 35



information may vary, but only those reasons that affect a juror’s impartiality can

truly be said to affect the fairness of a trial.” Id. at 556, 104 S. Ct. at 850.

      The first prong of the McDonough test requires us to determine whether Ms.

Burns was intentionally dishonest in answering the questionnaire; “that is, whether

[she] was aware of the fact that [her] answers were false.” United States v.

Perkins, 748 F.2d 1519, 1531 (11th Cir. 1984). The second prong—whether a

correct response would have provided a valid basis for a challenge for cause—

requires us to determine whether Ms. Burns’s nondisclosure resulted from actual

bias that would disqualify her. Id. at 1532; see United States v. Carpa, 271 F.3d

962, 967 (11th Cir. 2001) (per curiam). Bias may be shown in two ways: “by

express admission or by proof of specific facts showing such a close connection to

the circumstances at hand that bias must be presumed.” Perkins, 748 F.2d at 1532

(quotation marks omitted). Often, the juror’s dishonesty in and of itself is “a

strong indication” that she was not impartial. See id.

      2. The CCA Did Not Unreasonably Determine that Ms. Burns Was Not
         Dishonest.

      Mr. McWhorter argues that the CCA unreasonably determined that Ms.

Burns was not intentionally dishonest. He relies on two points to show Ms.

Burns’s alleged dishonesty: (1) her failure to disclose during voir dire that she

believed her father was murdered; and (2) her “tearful[]” statements, made to other

jurors during deliberations, about her belief that her father’s murderer received


                                            17
               Case: 19-11535       Date Filed: 08/18/2020       Page: 18 of 35



lenient treatment. In support of these claims, Mr. McWhorter points to the

testimony of Ms. Burns describing “her lifelong belief that her father had been

murdered.” And, to the extent that Ms. Burns’s testimony was equivocal about

whether she believed this was true, Mr. McWhorter says “any doubt” is erased by

Ms. Stonecypher’s testimony that a crying Burns told the other jurors that her

father had been murdered.2

       Based on our review of Ms. Burns’s testimony at the Rule 32 hearing, we

conclude her testimony was equivocal as to whether she believed her father had

been murdered. For instance, Ms. Burns said she “always thought that [her] father

was killed” by Mr. Crawley. But at other points during the hearing, she reiterated

the opposite and agreed that she believed her father had drowned based on the

official cause of death and that her only basis for thinking her father had been

murdered came from family rumors during her childhood.

       As the CCA pointed out, whether Ms. Burns was dishonest turns on her

understanding what it means to be a “victim” of a crime. McWhorter, 142 So. 3d

at 1218–19. Ms. Burns’s lack of understanding, both at trial and years later at the


       2
         Traditionally, the failure to disclose information and the insertion of extraneous
information into deliberations are analyzed as separate instances of misconduct. Perkins, 748
F.2d at 1531, 1533 (analyzing separately allegations of nondisclosure of information during voir
dire and insertion of extraneous information into jury deliberations). Mr. McWhorter is
appealing only the nondisclosure claim here because, as he acknowledges, the Rule 32 court
admitted Ms. Stonecypher’s testimony about Ms. Burns’s deliberation statements only with
respect to McWhorter’s nondisclosure claim, not his extraneous evidence claim.


                                               18
               Case: 19-11535   Date Filed: 08/18/2020   Page: 19 of 35



Rule 32 hearing, is evident from the record. For example, Ms. Burns responded to

the juror questionnaire by saying her brother-in-law had been the victim of the

crime of drugs—while later explaining, in response to questions from trial counsel,

that her brother-in-law was convicted of a drug crime. And when Mr.

McWhorter’s postconviction counsel tried to flesh out her understanding at the

Rule 32 hearing, Ms. Burns testified as follows:

      Q. Now, when you said a moment ago that you weren’t thinking about
         your father’s death when you answered that item on the
         questionnaire; is that correct?
      A. Yes.
      Q. Well, you also said a moment ago, didn’t you, that you believe your
         father was not a victim because no one had been officially charged
         in your father’s murder?
      A. Now, wait. You say my father was not a victim?
      Q. That you -- I believe -- did you say a moment ago to [the prosecutor]
         that you didn’t believe your father was a victim because no one had
         been officially charged with killing him?
      A. Yes, I said that.
      Q. Now, did you answer the question in the way you did, namely, not
         mentioning your father because no one had been officially charged
         with killing him?
      A. No one -- I guess, because no one had been charged with his death.
         ...
      Q. Now, was this belief or knowledge that no one had been officially
         charged the reason why you didn’t mention him in response to this
         question on the questionnaire?
      A. Well, I don’t know. I still -- I’m still confused about what you’re
         asking me. I’m sorry. I did not put his name on there because he
         was not murdered. He was drowned.



                                         19
                Case: 19-11535       Date Filed: 08/18/2020        Page: 20 of 35



Ms. Burns’s “varied responses [about the] question on voir dire testify to the fact

that jurors are not necessarily experts in English usage.” McDonough, 464 U.S. at

555, 104 S. Ct. at 849. Because the record indeed reflects that Ms. Burns’s

testimony was equivocal, the state court’s finding that Burns was not intentionally

dishonest was not based on an unreasonable determination of the facts under §

2254(d). See McDonough, 464 U.S. at 555–56, 104 S. Ct. at 849–50 (declining to

invalidate trial based on juror’s “mistaken, though honest response”).

       Mr. McWhorter insists that, despite Ms. Burns’s equivocal voir dire

statements, we can resolve this issue in his favor and conclude she was dishonest.

He points to Ms. Stonecypher’s testimony that Ms. Burns told the other jurors that

“her father had been murdered” years before the trial. In response, the State argues

that we cannot consider Ms. Stonecypher’s testimony about Ms. Burns’s

deliberation statements under Alabama Rule of Evidence 606(b).3 We need not

reach that issue here. Ms. Burns’s testimony about her state of mind during voir

dire provides evidence to support the Rule 32 court’s factual findings and

credibility determinations. See Brumfield v. Cain, 576 U.S. 305, 313–14, 135 S.



       3
         Rule 606(b) provides that “a juror may not testify in impeachment of the verdict . . . as
to any matter or statement occurring during the course of the jury’s deliberations or to the effect
of anything upon that or any other juror’s mind or emotions as influencing the” juror’s decision.
However, this rule does allow a juror to testify “on the question whether extraneous prejudicial
information was improperly brought to the jury’s attention or whether any outside influence was
improperly brought to bear upon any juror.”


                                                20
              Case: 19-11535     Date Filed: 08/18/2020     Page: 21 of 35



Ct. 2269, 2277 (2015) (“We may not characterize these state-court factual

determinations as unreasonable merely because we would have reached a different

conclusion in the first instance.” (alteration adopted) (quotation marks omitted)).

Therefore, the CCA’s finding that Ms. Burns did not “fail[] to respond truthfully”

to the voir dire questionnaire, McWhorter, 142 So. 3d at 1218–19, was not an

unreasonable determination of the facts.

      3. The CCA’s Failure to Apply the McDonough Test Was Not Contrary to
         Clearly Established Law.
      In analyzing the second prong of Mr. McWhorter’s biased jury claim, the

CCA required him to show “that he ‘might have been prejudiced’ by the jurors’

failure to respond truthfully to a question posed on voir dire.” McWhorter, 142 So.

3d at 1219 (quoting Ex parte Stewart, 659 So. 2d 122, 124 (Ala. 1993) (per

curiam)). Mr. McWhorter thus challenges the CCA’s failure to apply the second

prong of the McDonough test—that “a correct response would have provided a

valid basis for a challenge for cause,” 464 U.S. at 556, 104 S. Ct. at 850—because

he asserts that failure is contrary to clearly established law.

      Alabama courts have not adopted either prong of the McDonough test. See

Brown v. State, 807 So. 2d 1, 9 n.6 (Ala. Crim. App. 1999) (per curiam). Instead,

Alabama courts say the proper standard for determining whether juror misconduct

warrants a new trial “is whether the misconduct might have prejudiced, not

whether it actually did prejudice, the defendant.” Ex parte Dobyne, 805 So. 2d


                                           21
              Case: 19-11535     Date Filed: 08/18/2020     Page: 22 of 35



763, 771 (Ala. 2001). Whether this rule—and the CCA’s application of it in Mr.

McWhorter’s case—is “contrary to” McDonough under § 2254(d) depends on

whether it “contradicts the governing law set forth in [the Supreme Court’s] cases.”

Price v. Vincent, 538 U.S. 634, 640, 123 S. Ct. 1848, 1853 (2003) (quotation

marks omitted).

      The CCA’s analysis appears to be in accordance with McDonough. The

CCA acknowledged that under Alabama’s might-have-prejudiced standard, the

“form” of prejudice that would entitle Mr. McWhorter to relief would be the

nondisclosure’s “effect, if any, to cause the party to forgo challenging the juror for

cause or exercising a peremptory challenge to strike the juror.” McWhorter, 142

So. 3d at 1211 (quotation marks omitted); see also id. at 1212 (addressing

McWhorter’s claims “[i]n light of the foregoing”). The CCA then asked whether

the facts showed “there was probable prejudice,” and looked to certain factors,

including “temporal remoteness of the matter inquired about, the ambiguity of the

question propounded, the prospective juror’s inadvertence or willfulness in

falsifying or failing to answer, the failure of the juror to recollect, and the

materiality of the matter inquired about.” Id. at 1211 (quotation marks omitted).

      This analysis by the CCA mirrors the analysis our Court has followed under

McDonough, which looks to facts “showing . . . a close connection” between the

biased juror and the circumstances of the case. See Carpa, 271 F.3d at 967. Said



                                           22
             Case: 19-11535      Date Filed: 08/18/2020   Page: 23 of 35



another way, both Alabama’s might-have-prejudiced standard and McDonough

depend on whether the juror’s bias may have influenced the verdict against the

defendant. Compare McDonough, 464 U.S. at 554, 104 S. Ct. at 849 (holding that

a “touchstone of a fair trial is an impartial trier of fact”) with Ex parte Dobyne, 805

So. 2d at 771 (explaining that the focus of whether a defendant was prejudiced is

grounded in whether the juror might have unlawfully influenced the verdict).

      Neither did the CCA unreasonably apply these standards. In concluding that

Ms. Burns’s nondisclosure on the juror questionnaire did not prejudice Mr.

McWhorter, the CCA relied on the Rule 32 court’s finding that Burns “was

unequivocal that her father’s death did not affect her role as a juror.” McWhorter,

142 So. 3d at 1221 (quotation marks omitted). The CCA also cited favorably to

facts established in the Rule 32 proceedings. Those facts included that Mr.

Daniels’s death was not close in time to when Mr. McWhorter was tried; Ms.

Burns’s failure to provide the information was “less likely to have affected her role

as a juror” due to her uncertainty over the circumstances of her father’s death; and

she testified she did not want to “vindicate the death of her father through this

trial.” Id. (quotation marks omitted). In conducting this type of analysis, our

Court has looked to similar factors, including whether the juror expressly admitted

bias, was intentionally dishonest, or was “closely connected to the case or to either

party.” See Carpa, 271 F.3d at 967; BankAtlantic v. Blythe Eastman Paine


                                          23
             Case: 19-11535     Date Filed: 08/18/2020    Page: 24 of 35



Webber, Inc., 955 F.2d 1467, 1473 (11th Cir. 1992). The CCA, in effect,

performed the same analysis required by McDonough.

      Because the CCA’s analysis was not contrary to McDonough under

§ 2254(d)(1), and because, as we have already described, Mr. McWhorter failed to

carry his burden on the first prong of the McDonough test, we need not reach the

merits of whether there would have been a valid basis to challenge Ms. Burns for

cause pursuant to McDonough’s second prong. Cf. BankAtlantic, 955 F.2d at

1473 (declining to reach the first prong “because the district court properly found

that BankAtlantic failed to show that correct responses from [the jurors] would

have provided a valid basis for a challenge for cause”). Thus, we affirm the

District Court’s dismissal of Mr. McWhorter’s biased jury claim.

B. INEFFECTIVE ASSISTANCE OF COUNSEL

      Mr. McWhorter also appeals the CCA’s denial of his claim of ineffective

assistance based on trial counsel’s failure to investigate and present additional

mitigating evidence. He argues that the CCA unreasonably applied clearly

established federal law in deciding that counsel’s performance was not deficient.

He also claims the CCA made an unreasonable determination of the facts when it

concluded that he did not suffer prejudice from counsel’s actions.




                                          24
             Case: 19-11535     Date Filed: 08/18/2020   Page: 25 of 35



      1. Legal Standard
      To prevail on an ineffective assistance of counsel claim, a habeas petitioner

must show both that his counsel’s performance was deficient and that counsel’s

deficient performance prejudiced him. See Strickland v. Washington, 466 U.S.

668, 687, 104 S. Ct. 2052, 2064 (1984). The Supreme Court has explained that the

Strickland inquiry requires a “SURELQJDQGIDFWဨVSHFLILFDQDO\VLV” Sears v. Upton,

561 U.S. 945, 955, 130 S. Ct. 3259, 3266 (2010) (per curiam).

      Counsel’s performance is deficient if it “fell below an objective standard of

reasonableness.” Strickland, 466 U.S. at 688, 104 S. Ct. at 2064. We apply a

“strong presumption” that counsel’s representation was “within the wide range of

reasonable professional assistance; that is, the defendant must overcome the

presumption that, under the circumstances, the challenged action might be

considered sound trial strategy.” Id. at 689, 104 S. Ct. at 2065 (quotation marks

omitted). “[S]trategic choices made after thorough investigation of law and facts

relevant to plausible options are virtually unchallengeable,” but “strategic choices

made after less than complete investigation are reasonable precisely to the extent

that reasonable professional judgments support the limitations on investigation.”

Id. at 690–91, 104 S. Ct. at 2066. “In other words, counsel has a duty to make

reasonable investigations or to make a reasonable decision that makes particular

investigations unnecessary.” Id. at 691, 104 S. Ct. at 2066.



                                         25
             Case: 19-11535     Date Filed: 08/18/2020    Page: 26 of 35



      To establish prejudice in challenging a death sentence, a petitioner must

show that “there is a reasonable probability that, absent the errors, the sentencer

. . . would have concluded that the balance of aggravating and mitigating

circumstances did not warrant death.” Id. at 695, 104 S. Ct. at 2069. In making

the prejudice determination with respect to penalty phase evidence, a reviewing

court must “consider the totality of the available mitigation evidence—both that

adduced at trial, and the evidence adduced in the habeas proceeding—and reweigh

it against the evidence in aggravation.” Porter v. McCollum, 558 U.S. 30, 41, 130

S. Ct. 447, 453–54 (2009) (per curiam) (alteration adopted) (quotation marks

omitted). The fact that counsel presented some mitigation evidence does not

“foreclose an inquiry into whether a facially deficient mitigation investigation

might have prejudiced the defendant.” Sears, 561 U.S. at 955, 130 S. Ct. at 3266.

      2. The CCA Did Not Unreasonably Apply Federal Law When Determining
         That Counsel’s Investigation Was Not Deficient.
      Mr. McWhorter challenges the quantity and quality of the mitigating

evidence counsel investigated and ultimately presented. The CCA denied this

claim, agreeing with the Rule 32 court’s factual findings and holding that counsel

formulated a reasonable trial strategy. McWhorter, 142 So. 3d at 1245, 1247–48.

In this appeal, Mr. McWhorter asserts that trial counsel was ineffective in several

ways. First, he says counsel’s performance was deficient because counsel chose to

present two witnesses that “barely knew” him and two witnesses “with apparent


                                          26
             Case: 19-11535     Date Filed: 08/18/2020   Page: 27 of 35



bias.” Appellant’s Brief at 53–54. Second, he says counsel’s performance was

deficient because counsel failed to investigate and present two categories of

additional mitigating evidence: (a) evidence that fit with counsel’s “good kid,

wrong crowd” theory, and (b) evidence that he had been abused as a child;

substance abuse evidence; evidence that he had a difficult home life; and mental

health evidence.

      First we address Mr. McWhorter’s challenge to trial counsel’s decision to

present the four witnesses—Van Reid, Vonnie Salee, Elsie Garrison, and Carolyn

Rowland—who did testify at the penalty stage. Trial counsel testified that, based

on the information provided by Mr. McWhorter and his family, their strategy for

both the guilt and penalty phases was to convince the jury that Mr. McWhorter was

a good boy who got mixed up with the wrong crowd. Following the guilt phase,

counsel felt Mr. McWhorter’s case was “in a very, very deep hole”: the jury knew

McWhorter’s co-defendants had pled guilty, they had heard McWhorter

“basically” confess to the crime, and they saw a video of the crime scene. Because

the jury had already found Mr. McWhorter guilty, counsel felt the only thing going

in their favor at the penalty stage was McWhorter’s youth. But counsel knew they

couldn’t just rely on his age and appearance and they presented the four witnesses

they previously decided fit with their “good kid, wrong crowd” strategy.




                                         27
             Case: 19-11535     Date Filed: 08/18/2020    Page: 28 of 35



      Counsel testified about their reasons for choosing these four witnesses. Mr.

Reid knew Mr. McWhorter “closer to the age in which he was accused of

committing this crime,” as opposed to some of McWhorter’s teachers or friends

from childhood. Mr. Reid had come recommended by Ms. Garrison, and Reid’s

testimony that Mr. McWhorter was a good kid and good worker fit in with

counsel’s penalty-phase theory. Ms. Salee was chosen because people “just

instinctively like or . . . are drawn to” her. She also worked at the courthouse, so

when the state court judge explained their relationship to the jury, counsel felt that

“gave an endorsement to the jury that, hey, this is a good witness.” Counsel asked

Ms. Rowland and Ms. Garrison to testify because they were likable, had a close

connection with Mr. McWhorter, and the jury “might tend to show some mercy”

based on the sympathy they felt for McWhorter’s mother and aunt.

      After reviewing the record, the choice to call Mr. Reid, Ms. Salee, Ms.

Rowland, and Ms. Garrison “might be considered sound trial strategy.” Strickland,

466 U.S. at 689, 104 S. Ct. at 2065 (quotation marks omitted). Mr. McWhorter’s

conclusory statements that his two former employers “barely knew” him, and that

his mother and aunt had “apparent bias” does not overcome this presumption. See

Kimmelman v. Morrison, 477 U.S. 365, 384, 106 S. Ct. 2574, 2588 (1986)

(“Counsel’s competence . . . is presumed, and the [petitioner] must rebut this

presumption by proving that his attorney’s representation was unreasonable under


                                          28
              Case: 19-11535      Date Filed: 08/18/2020   Page: 29 of 35



prevailing professional norms and that the challenged action was not sound

strategy.” (citation omitted)).

      Second, we address counsel’s failure to investigate and present additional

mitigating evidence. We break this into two categories: the “good kid, wrong

crowd” evidence; and the substance abuse, childhood history, family abuse, and

mental health evidence.

      We turn first to Mr. McWhorter’s argument that counsel should have offered

additional testimony consistent with their “good kid, wrong crowd” theory. These

additional witnesses include Mr. McWhorter’s friend, Ms. Battle; his coach and

teacher, Mr. Baker; and his teacher, Mr. Burns. See Oral Argument Recording at

49:45–51:25 (May 28, 2020). Counsel testified they did not attempt to interview

any of Mr. McWhorter’s friends because “[m]ost of his friends [at the time] were

either in jail . . . or they were witnesses against him.” Neither did counsel attempt

to speak with any of Mr. McWhorter’s teachers or coaches. To assess whether

counsel exercised objectively reasonable judgment by not interviewing potential

witnesses like these, we must consider whether counsel knew about these avenues

of investigation. See Wiggins, 539 U.S. at 527, 123 S. Ct. at 2538.

      It does not appear counsel knew to contact Ms. Battle, Mr. Baker, or Mr.

Burns. It is not evident from this record that Mr. McWhorter or his family

members told counsel to speak with these witnesses. Rather, when counsel met


                                           29
               Case: 19-11535        Date Filed: 08/18/2020       Page: 30 of 35



with Mr. McWhorter’s family to gather information, the family explained that

McWhorter “had a lot of friends” and his friends’ parents “bragged about how

well-behaved he was.” These family members did not, however, provide any

additional information. Nor is there other information in the record that shows

counsel should have plausibly known to pursue these specific witnesses. Thus, this

is not a case in which counsel ignored evidence in their possession that they failed

to pursue. See Wiggins, 539 U.S. at 527, 123 S. Ct. at 2538. We cannot say the

failure to investigate the potential mitigation testimony of Ms. Battle, Mr. Burns,

and Mr. Baker was unreasonable. 4 See Stewart v. Sec’y, Dep’t of Corr., 476 F.3d

1193, 1210–11 (11th Cir. 2007) (holding that counsel’s investigation was

reasonable because they were not informed about any childhood abuse or

mistreatment).

       Next we discuss whether Mr. McWhorter’s counsel missed any “red flags”

in connection with the remaining mitigation topics. These topics include

childhood abuse evidence; substance abuse evidence; evidence that Mr.

McWhorter had a difficult home life; and mental health evidence. In order to

       4
         We take a moment to note, however, that to the extent Mr. McWhorter’s trial counsel
suggested this sort of evidence fell outside the universe of acceptable mitigation evidence, that
understanding is at odds with our precedent. The rule is that mitigating evidence includes “any
aspect of a defendant’s character or record and any of the circumstances of the offense that the
defendant proffers as a basis for a sentence less than death.” Lockett v. Ohio, 438 U.S. 586, 604,
98 S. Ct. 2954, 2965 (1978); see also Hardwick v. Crosby, 320 F.3d 1127, 1163 (11th Cir. 2003)
(“The purpose of [mitigation] investigation is to find witnesses to help humanize the defendant,
given that a jury has found him guilty of a capital offense.” (quotation marks omitted)).


                                               30
             Case: 19-11535     Date Filed: 08/18/2020    Page: 31 of 35



perform this analysis, we must first determine “whether a reasonable investigation

should have uncovered such mitigating evidence.” Middleton v. Dugger, 849 F.2d

491, 493 (11th Cir. 1988) (emphasis omitted). “If so, then a determination must be

made whether the failure to put this evidence before the jury was a tactical choice

by trial counsel.” Id. (emphasis omitted). If the choice was strategic, it “must be

given a strong presumption of correctness, and the inquiry is generally at an end.”

Id. “If, however, the failure to present the mitigating evidence was an oversight,

and not a tactical decision,” then we must determine whether Mr. McWhorter

suffered prejudice from that oversight. See id.

      Trial counsel interviewed Mr. McWhorter a number of times. Counsel also

interviewed Ms. Carolyn Rowland, Melinda Rowland (Mr. McWhorter’s sister),

and Ms. Garrison. They provided counsel with a long list of information about Mr.

McWhorter. This information included things like the names of other family

members, friends, and mentors; medical information; details about Mr.

McWhorter’s childhood and home life, including instances of both “excessive” and

“appropriate” discipline; and family criminal history. In response to the question

of whether Mr. McWhorter suffered any mental illness or disorder, his family told

counsel that he “[h]ad a gas-sniffing habit and freon sniffing habit,” but did not

provide other information. Neither did Mr. McWhorter give counsel any reason to

think he was suffering from mental health problems. Even so, counsel also hired


                                         31
               Case: 19-11535   Date Filed: 08/18/2020   Page: 32 of 35



Dr. Robbins to determine whether Mr. McWhorter suffered from any mental

impairments.

      Based on the above investigation, it is apparent that counsel had knowledge

of the mitigation topics Mr. McWhorter claims should have been presented. Now

we must determine whether the choice not to present each topic was tactical, or

whether it was an oversight. See Middleton, 849 F.2d at 493.

      We can easily do away with Mr. McWhorter’s claim that substance abuse

evidence and evidence of his biological father’s problems should have been

presented. Counsel testified that they chose not to present evidence of Mr.

McWhorter’s substance abuse, or about his family members’ substance abuse, or

of his biological father’s personal problems because it may have done more harm

than good. This “strategy choice was well within the range of professionally

reasonable judgments.” Strickland, 466 U.S. at 699, 104 S. Ct. at 2070.

      Similarly, counsel testified about their reasons for not presenting mental

health evidence. Even though they hired a neuropsychologist, counsel did not have

Dr. Robbins testify because, in Robbins’s opinion, Mr. McWhorter’s

neuropsychological testing results were “unremarkable.” Counsel worried that if

Dr. Robbins testified “there’s absolutely nothing wrong” with Mr. McWhorter, that

would undermine the possibility that the jury might think he “must have been

crazy” to commit such a senseless crime.


                                         32
             Case: 19-11535     Date Filed: 08/18/2020    Page: 33 of 35



      Based on our review of counsel’s knowledge, their choice to present

evidence consistent with their “good kid, wrong crowd” theory and their choice not

to call Dr. Robbins were each tactical. See Strickland, 466 U.S. at 690, 104 S. Ct.

at 2066 (“[S]trategic choices made after thorough investigation of law and facts

relevant to plausible options are virtually unchallengeable . . . .”). We therefore

hold that counsel’s investigation into these witnesses was not unreasonable.

      Finally, Mr. McWhorter claims that the abuse he suffered as a child and his

difficult home life should have triggered counsel to investigate further.

Specifically, he points to the facts that his grandfather was abusive towards his

grandmother and that his stepfather gave him a “whipping” severe enough to leave

bruises that caused his aunt to call the Department of Human Resources. However,

counsel’s failure to investigate this evidence was not unreasonable. As to his

grandfather’s violent tendencies, there is no evidence to show that counsel knew

they should speak with the Evans side of Mr. McWhorter’s family. See Stewart,

476 F.3d at 1210–11 (holding that failure to investigate evidence of which counsel

had no knowledge was reasonable).

      As to the “whipping” evidence, counsel did not think it was necessary to

investigate further because the Department of Human Resources “didn’t find any

grounds to take any action” against either Mr. or Ms. Rowland. We have held that

abandoning an investigation into a particular area of mitigating evidence before


                                          33
             Case: 19-11535     Date Filed: 08/18/2020   Page: 34 of 35



“making a fully informed decision” cannot be a reasonable strategy. See Wiggins,

539 U.S. at 527–28, 123 S. Ct. at 2538. But this case doesn’t fall in the category of

those with counsel who “abandoned their investigation at an unreasonable point.”

Daniel v. Comm’r, Ala. Dep’t of Corr., 822 F.3d at 1272 (quotation marks

omitted). Here, counsel did follow up. They asked Ms. Garrison and Ms.

Rowland about the incident. Based on the responses they got, counsel did not see

any reason to ask the Department of Human Resources for copies of the records.

We have recognized that “under some circumstances an attorney may make a

strategic choice not to conduct a particular investigation.” Dobbs v. Turpin, 142

F.3d 1383, 1387 (11th Cir. 1998) (quotation marks omitted). Because we cannot

say counsel’s failure to ask for the Department of Human Services records was

unreasonable, this is one of those circumstances.

                                     *   *    *

      In Mr. McWhorter’s case, the CCA held that “although the evidence about

McWhorter’s childhood is indeed disturbing, it does not necessarily mean that trial

counsel was ineffective for failing to offer the additional evidence.” McWhorter,

142 So. 3d at 1248. For the reasons described above, we hold that the CCA’s

conclusion was not based on an unreasonable application of clearly established

federal law. Because Mr. McWhorter has failed to meet his burden in showing




                                         34
             Case: 19-11535     Date Filed: 08/18/2020    Page: 35 of 35



counsel’s performance was deficient, we need not address the prejudice prong of

the Strickland inquiry. See Ward, 592 F.3d at 1163.

                               IV. CONCLUSION

      In sum, we affirm the District Court’s denial of Mr. McWhorter’s federal

habeas petition. The state court’s factual determination that Ms. Burns was not

intentionally dishonest is not unreasonable. And, although the evidence of Mr.

McWhorter’s substance abuse—beginning at age 10—is compelling, counsel’s

decision not to present this evidence because it was contrary to their “good kid,

wrong crowd” strategy was also reasonable on this record. Finally, we cannot say

the CCA unreasonably applied clearly established federal law in connection with

the other mitigating evidence presented at the Rule 32 hearing when it affirmed the

denial of Mr. McWhorter’s ineffective assistance claim.

      AFFIRMED.




                                         35